IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 124 EAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
LEON MILLS,                                  :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of July, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             Did not the trial court properly grant [P]etitioner’s motion to dismiss
             pursuant to Pa.R.Crim.P. 600, where the time form a scheduling
             conference to a status listing consisted of time attributable to the
             conventional progression of a criminal case and was not judicial
             “delay,” and was therefore correctly included in the calculation of
             the 365 days in which to bring [P]etitioner to trial, and thus where
             more than 365 days elapsed before [P]etitioner was brought to
             trial?